Citation Nr: 1435705	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating greater than 20 percent for a right eye disability compensable under 38 U.S.C.A. § 1151 (West 2002), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1968 to June 1969, as well as additional periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted compensation for retinal detachment of the right eye under 38 U.S.C.A.      § 1151 (West 2002) and assigned a 20 percent rating, effective October 2009.  

The Veteran testified at a June 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the Veteran submitted a medical statement from Dr. R.Y. that was received in March 2014 (prior to certification of the appeal to the Board), but which was not listed on the last Supplemental Statement of the Case (SSOC), later issued in March 2014, under the evidence section.  In addition, the Veteran submitted a statement from Dr. L.S. that was received in June 2014, subsequent to the last SSOC.  As the Veteran's claim is being remanded, these records will be considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  

A claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, as will be discussed further below, while there is evidence suggesting that the Veteran's right eye disability may interfer with the Veteran's ability to secure or follow gainful employment, the Veteran twice withdrew TDIU claims during the course of the current appeal.  See March 2010 statement and June 2012 statement.  As such, a TDIU claim is not before the Board.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to disability compensation for a left eye disability as secondary to a right eye disability compensable under 38 U.S.C.A. § 1151 (West 2002) has been raised by the record, but has not been adjudicated by the AOJ.  At the June 2014 Board hearing, the Veteran referenced his right eye and stated "that little light that comes into my eye I've been told by doctors that it can distort my vision on my other eye".  See also October 2010 RO hearing (similar statements).  In addition, an October 2007 VA treatment note stated that the Veteran reported his "right eye vision is making left eye vision worse".   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND
Right Eye Disability

The November 2010 DRO decision granted compensation for retinal detachment of the right eye under 38 U.S.C.A. § 1151 (West 2002) and assigned a 20 percent rating.  

38 C.F.R. § 4.75(c) (2013), entitled "[s]ervice-connected visual impairment of only one eye", provides that "[s]ubject to the provisions of 38 CFR 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment."  The Veteran is not in receipt of disability compensation for his left eye and as such it would be considered to be 20/40 for the purposes of evaluating his right eye disability.  In addition, 38 C.F.R. § 4.75(d) (2013), entitled "[m]aximum evaluation for visual impairment of one eye", provides in part that "[t]he evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye."  The evidence of record does not show anatomical loss of the Veteran's right eye.  The November 2010 DRO decision rated the Veteran's right eye disability based on visual impairment (under Diagnostic Code 6008-6070).  As such, per the limitation found in 38 C.F.R. § 4.75(d) (2013), the maximum possible rating for the Veteran's right eye disability based on visual impairment is 30 percent.  As referenced above, however, the Board has referred to the AOJ the issue of entitlement to disability compensation for a left eye disability as secondary to a right eye disability compensable under 38 U.S.C.A. § 1151 (West 2002).  If disability compensation were to be granted for the left eye, 38 C.F.R. § 4.75(c) (2013) and 38 C.F.R. § 4.75(d) (2013) would not be applicable and the Veteran could theoretically be granted a higher rating than currently possible based solely on his right eye disability.  As the development of the Veteran's claim for entitlement to disability compensation for a left eye disability as secondary to a right eye disability compensable under 38 U.S.C.A. § 1151 (West 2002) may impact his claim for an initial rating in excess of 20 percent for a right eye disability compensable under 38 U.S.C.A. § 1151 (West 2002), the claims are inextricably intertwined and, therefore, the Veteran's right eye disability initial rating claim must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, the Board notes that while the Veteran has received extensive VA treatment for his right eye disability, he has not been afforded a VA examination in conjunction with his claim, and on remand, one must be conducted.  The Board notes that under the Diagnostic Code assigned by the RO (6008-6070), the Veteran's right eye disability may also be rated under the General Rating Formula for Diagnostic Codes 6000 through 6009, which references incapacitating episodes and, therefore, any incapacitating episodes must be addressed by the VA examination report.  

Other Considerations 

The Board notes the regulations pertaining to rating eye disabilities were amended in November 2008, with an effective date of the amendments applying to claims received by VA on or after December 10, 2008.  73 Fed. Reg. 66543-02 (Nov. 10, 2008).  The Veteran's right eye disability compensation claim was received in October 2009 and therefore the amended regulations are applicable.  The October 2011 Statement of the Case (SOC), which was a de novo review performed by a DRO, provided the Veteran some of the prior regulations and appeared to apply those regulations.  On remand, the Veteran must be provided with notice of the amended regulations pertaining to rating eye disabilities that are applicable to his claim.         

Also, evidence of record suggests that the Veteran is in receipt of Social Security benefits.  In particular, on the February 2010 Form 21-8940 (Veteran's Application For Increased Compensation Based on Unemployability), the Veteran listed Social Security income.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Here, the reference described above does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this reference, that there are any relevant, outstanding records in the custody of Social Security Administration (SSA).  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, if the Veteran has received disability compensation benefits from SSA for a right eye disability, records in the custody of SSA would be beneficial in adjudicating the claim on appeal.  Thus, based on the circumstances of this particular case, the Board concludes that on remand, VA should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should additional information come to light, obtain such records from SSA.    

Additionally, the evidence of record suggests that the Veteran has received private medical treatment for his eyes.  See e.g., June 2014 statement from Dr. L.S., November 2013 VA treatment note (referencing Dr. P.) and February 2008 VA treatment note (referencing "a prosthetic device being made by Hetzler", which appears to be outside of VA).  As such, on remand, the Veteran must be given an opportunity to provide any outstanding relevant private treatment records or complete a release for any such records.  



Extraschedular 

The Veteran has offered various statements regarding his right eye disability symptomology and the impact it has had on his employment.  For example, in a January 2010 statement, the Veteran referenced having to "give up reading books".  In a February 2010 statement, the Veteran stated that his vision:

"prevents me from doing any of the jobs I had preceding my surgeries.  These jobs were at night or involved inspections or computers.  I no longer am able to drive at night or able to perform inspections, which required close scrutiny.  Any prolonged computer viewing causes me a lot of eye pain."  

A February 2010 statement from a previous employer, R.F., stated that:

 "[u]p until the time of his first eye surgery, [the Veteran] worked approximately 1 1/2- 2 years for me on a 'as needed' basis in my home repair/remodeling business...After recovering from several eye surgeries, he returned to work approximately September 2007.  Unfortunately, he was not the same person he once was and was no longer able to perform many of the tasks I needed done.  I became concerned about putting him on a roof or a ladder because of his loss of balance and depth perception due to his vision problems.  In view of my concern for his safety and his inability to perform many tasks as expected, I reluctantly had to let him go.  If not for his vision problem, I am sure things would have continued as they had in the past.  He was a good, reliable employee and I was sorry to lose him."  

In addition, at an October 2010 RO hearing, the Veteran referenced having no depth perception, tripping over things, falling and only being able to drive in certain conditions.  The Veteran also referenced how he previously had part time jobs where he made deliveries, but that he cannot drive like that anymore.  The Veteran also referenced another job stocking shelves that was at night and appeared to suggest that because of the darkness he could no longer do this job or could no longer drive to the job due to the darkness.  The Veteran also referenced the home repair job discussed above and that he cannot do that job anymore.  Further, at the June 2014 Board hearing the Veteran stated that due to a lack of depth perception, he bumps into things and skins his arms up and that he has "fallen numerous times" and referenced a scar and cut on his leg as results of those falls.  

The record reflects that not all of the Veteran's symptomatology is contemplated in the rating schedule for the evaluation of his right eye disability and that the right eye disability has caused marked interference with employment.  Therefore, the Veteran's claim for entitlement to an initial rating greater than 20 percent for a right eye disability compensable under 38 U.S.C.A. § 1151 (West 2002) is referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran with notice of the amended regulations pertaining to rating eye disabilities that are applicable to his claim.

2.  Contact the Veteran and ask him whether he is (or ever has been) in receipt of Social Security Administration (SSA) disability compensation.  If he is, SSA records must be obtained unless the Veteran specifically indicates that the SSA disability compensation is not related to the condition (right eye disability) on appeal.

3.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records, including those from Dr. P., Dr. L.S. or Hetzler, or complete a release; if a release is returned, obtain the records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R.            § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

4.  Afford the Veteran an appropriate VA examination to determine the current severity of his right eye disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  Any incapacitating episodes must be addressed by the VA examination report.  

5.  After completion of above, refer the Veteran's claim for entitlement to an initial rating greater than 20 percent for a right eye disability compensable under 38 U.S.C.A. § 1151 (West 2002) to the Under Secretary for Benefits or the Director, Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013) for consideration of whether an extraschedular rating is warranted.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



